Citation Nr: 1816466	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  02-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for liver disease, including hepatitis.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to a rating in excess of 70 percent from December 12, 2002, for a psychiatric disability.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from October 1969 to February 1975.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2000 rating decision that granted service connection for a psychiatric disability effective June 25, 1999, and a March 2009 decision that denied an application to reopen the claim of service connection for liver disease and the claim of service connection for a low back disorder by the Department of Veterans Affairs (VA) Regional Office (RO).   

Regarding the increased rating claim, in a January 2008 decision, the Board denied entitlement to a rating higher than 50 percent for the psychiatric disorder prior to December 11, 2002.  That decision is final; thus, the issue is limited to entitlement to a rating higher than 70 percent from December 12, 2002.   

Regarding the liver disease claim, the Veteran previously submitted a claim of entitlement to service connection for hepatitis, which was denied in a December 1975 rating decision.  Service connection was denied due to the absence of a service-connectable disability.  The December 1975 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, evidence has been added to the record, which includes laboratory findings of hepatitis C antibodies.  Hepatitis C antibodies can be indicative of a current disability.  Thus, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in December 2017.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of hepatitis; the Veteran's cirrhosis was not present during and is not related to service.  

2.  A low back disorder was not present until years after service and is not related to service.  

3.  The social and industrial impairment from the Veteran's psychiatric disability has not resulted in total impairment or the approximation thereof.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disease have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 1112 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for rating in excess of 70 percent for a psychiatric disability have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was previously before the Board.  Prior remands included instructions to obtain all available records from the Social Security Administration (SSA) and medical records from the Department of Criminal Justice.  The record includes all available SSA records.  It also documents that the Veteran limited the release of his treatment records from the applicable correctional facility to a December 2014 sonogram.  The record further documents that the Veteran refused to attend examinations scheduled in April 2015 for the low back disorder claim and psychiatric disorder claim and failed to report for examinations scheduled for February 2016 for all claims.  The Veteran has not indicated that he would report for a future examination on any claim pending before the Board.  As such, the Board will proceed with adjudication of these claims for service connection and increased initial rating based upon the evidence of record.  38 C.F.R. § 3.655(b) (2017).

The Board notes that the record includes VA treatment records associated with the file in November 2017 and January 2018.  The additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.  

Finally, the Board notes that the record appears to include all available service treatment records.  The Veteran has reported that his service treatment records were stored under the wrong social security number.  The record does include a February 1975 examination record that reports the wrong social security number for the Veteran.  The examination record is associated with the claims file, however; it appears all service records, under the correct original social security number, the mis-recorded identification number, and under the new social security number (effective approximately 2005), were requested and all available records have been associated with the claims file.  See, e.g., November 2017 PIES request.    

Service Connection

Liver Disease 

Initially the Board finds service connection is not warranted for hepatitis.  The Board has carefully reviewed the evidence of record but finds no diagnosis of hepatitis during the period of the claim.  Although the record includes evidence that the Veteran is hepatitis C antibody positive, this is a clinical indication that the Veteran has been exposed to the hepatitis C virus, not that the Veteran in fact has hepatitis C.  See Fed. Reg. 20,440 (May 7, 1996).  The April 2015 VA examiner explained that the Veteran's viral load was nondetected which reflects inactive or "cured" hepatitis C if the nondetected viral load dates more than two years after treatment.  The record does not reveal any treatment for hepatitis C and the Veteran has denied such treatment, which indicates, at a minimum, that any previous hepatitis C has been "cured" for the period of the appeal.  The record is absent a current diagnosis of hepatitis C or any other type of hepatitis, and there is no competent evidence that the in-service "infectious hepatitis" is a chronic condition which could warrant service connection.  Thus, service connection is not warranted for hepatitis. 

The record does include a diagnosis of cirrhosis of the liver.  The record is absent any competent evidence linking the cirrhosis to service, however.  The February service medical records are absent any finding of cirrhosis or chronic liver abnormality, and the February 1975 separation examination reveals normal clinical findings and histories.  Furthermore, the Veteran has not reported symptoms currently attributed to cirrhosis during and since service, and there is no medical evidence linking the current cirrhosis to service, including the in-service hepatitis and malaria.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  
 
Low Back Disorder

Service connection is not warranted for a low back disorder, currently diagnosed as spinal stenosis and spondylolisthesis.  Initially, the Board finds the Veteran's current low back disorder was not present until more than one year after discharge from service.  The service treatment records reveal no complaint or finding indicative of chronic low back disorder.  Notably, the record only reveals one history of low back pain which was attributed to malaria, and the Veteran denied recurrent back pain and was determined to have normal clinical findings for the spine in conjunction with the February 1975 separation examination.  A January 1978 VA examination record reveals a history of back trouble, but the Veteran does not indicate that the "back trouble" was longstanding, and clinical evaluation was normal, which indicates that the Veteran did not have a chronic low back disorder at that time.  The earliest evidence of a chronic low back disorder dates in April 1985, when the Veteran was determined to "probably" have a ruptured disc.  A July 1987 evaluation report reveals the Veteran's history of injuring the back at work in 1984 and 1985, which is consistent with the April 1985 record revealing treatment for possible ruptured disc.  The Veteran currently reports chronic low back pain since malaria treatment in 1971.  Although the Veteran is competent to report this history, the Board finds it is not credible evidence of chronic pain since service, and thus not probative, because it is inconsistent by the evidence of record, notably the negative history of recurrent back pain in 1975.  Thus, the Board finds the chronic low back disorder was not present during service.  

The Board further finds the current low back disorder is not etiologically related to service.  There is no medical evidence linking the low back disorder to service, including the in-service malaria.  Additionally, the Board finds there is no probative evidence of continuous symptoms since service, and the Veteran has not alleged that the back pain is related to combat service in Vietnam.  The Board notes that the Veteran has reported a short status as a prisoner of war while in Vietnam.  Even assuming the Veteran were a prisoner of war for the purposes of this decision, the record does not include a diagnosis of posttraumatic osteoarthritis which could warrant presumptive service connection.  Notably, the Veteran's low back disorder has not been linked to trauma by any medical professional and the Board again notes that the Veteran has not attributed any back symptoms to combat service or prisoner of war status; rather, he has attributed it to malaria.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Increased Rating

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411, which provides a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  

The record reveals the Veteran's endorsement of symptoms including low motivation, depressed mood, panic symptoms, and social isolation.  

A December 2002 VA treatment record reveals the Veteran's history of daily panic attacks that he was "dealing with."  The record notes that the Veteran was well-groomed and provided good conversation and that there was no suicidal ideation, homicidal ideation, hallucination, or delusion.  

A July 2003 VA examination record reveals the Veteran's history of daily panic attacks and nightmares when under stress, which he estimated as occurring once a week.  He reported that he could not "stand for people to be behind" him and was bothered by loud noises.  He reported yelling in his sleep and being preoccupied with whether he killed a person in Vietnam.  He reported feeling bad and worthless.  He stated that he stayed alone, did not talk to many people, and had few activities or leisure pursuits.  Evaluation revealed no evidence of suicidal or homicidal ideation, delusion, hallucination, or thought disorder.  The examiner noted that the Veteran was a very poor historian and that he had extremely poor memory for both recent and remote material; he was noted to have severe cognitive impairment.  The Veteran was oriented to person, place, and time.  Affect was flat, and mood was depressed.  The examiner diagnosed posttraumatic stress disorder, dysthymic disorder, and organic brain syndrome, not otherwise specified.  The examiner assigned a GAF score of 35.  The PTSD was noted to be associated with avoidance, intrusive reexperiencing, hypervigilance, blunted affect, and preoccupation with events from Vietnam.  The examiner reported that the Veteran had a significant cognitive dysfunction compromising his memory and a significant and separate problem with depression.  The examiner determined that "much" of the Veteran's impairment in psychosocial functioning was more related to the organic brain syndrome than PTSD although the brain syndrome "may" make the Veteran less able to cope with PTSD due to being less able to learn better coping methods.  

May 2008 VA treatment records reveal that the Veteran was married to someone he began a correspondence with while imprisoned.  He denied close friends and reported a stormy relationship with his family.  He reported problems maintaining relationships and indicated that he preferred solitary lifestyle.  He also reported intrusive thoughts, flashbacks, nightmares, panic symptoms, low frustration tolerance, depressed mood, low motivation, social isolation, excessive anxiety and worry, difficulty concentrating, and feelings of helplessness, worthlessness, and hopelessness.  He reported that his medication was effective for nightmares and helped him tolerate people.  He denied suicidal ideation or recent suicidal attempt but reported that he provokes people into being violent.  He reported, for the only time of record, auditory hallucination.  He reported adequate memory.  The record notes that he had restricted range of affect.  He reported a good relationship with his wife, and the record indicates that he had appropriate grooming, normal speech, fair insight and judgment, and goal-directed thoughts.  The examiner reported that the Veteran had "indirect suicidal ideation" (provoking people to violence against him."  The examiner assigned a GAF score of 50.  June and July 2008 VA treatment records indicate that the Veteran was oriented to time, place, and person.  He was neatly dressed and groomed and had intact memory, normal speech, normal thought, and adequate insight and judgment.  There was no hallucination or delusion, and the examiner determined he did not pose a danger to himself or others.

An April 2010 VA examination record reports that the Veteran had been married once and was divorced.  He denied a relationship with his children and denied friends.  He did not keep in touch with his family members.  He reported a "hard time establishing relationships with others for any length of time."  He added that he felt as if he were sabotaging his relationships.  The record notes that the Veteran had adequate grooming habits, though he sometimes did not feel like maintaining his hygiene and was forced to by the prison guards.  The Veteran reported depressed mood and/or episodes of crying or tearfulness, even in his sleep.  He reported loss of pleasure and/or diminished participation.  He reported problems with motivation/self-care and social withdrawal and isolation.  He reported sleep impairment.  He did not report feelings of helplessness, hopelessness, or worthlessness.  He also did not report feelings of guilt or blame.  He reported difficulty concentrating and reported being easily annoyed.  He denied memory problems.  He reported some thoughts about death/doom as it related to himself.  He admitted to thoughts about wanting to die and not living or not waking up.  He reported unwanted/intrusive thoughts and nightmares.  He denied flashbacks or experiencing physiological reactions or psychological distress to certain cues.  He reported avoidance.  He reported hypervigilance.  He denied panic attacks.  Evaluation revealed appropriate grooming.  Thoughts were logical and goal-directed with no evidence of hallucination or delusion.  Speech was normal.  Mood was depressed, and affect was restricted.  The Veteran reported current passive suicidal ideation without plan or intent.  He was oriented to place and date and accurately completed the serial 7s task, which indicated good concentration.  Judgment was good and recall was moderate.  The examiner diagnosed PTSD and depressive disorder and assigned a GAF score of 45.  The examiner noted that the previous diagnoses of organic brain syndrome and related symptoms were not apparent during the evaluation.  The examiner added that no apparent difficulties with concentration were observed during the evaluation.  The examiner explained that the GAF score of 45 was assigned based on severe psychiatric symptoms that cause functional impairment (including passive suicidal ideation with no plan or intent and serious impairment in multiple areas).  The examiner added that the Veteran's social and family role functioning was marked by social withdrawal/isolation, suspiciousness, lack of friendships, no close relationships or social support systems, lack of interest in developing interpersonal relationships, impaired familial relationships, reduction in recreational/leisure pursuits, interference in performing routine self-care activities, and emotionally detached from family members.   

The Board finds a rating in excess of 70 percent is not warranted because the evidence does not demonstrate social and occupational impairment that more nearly approximates total impairment at any time from December 12, 2002.  Although the record includes GAF scores as low as 35, the records contain no medical findings of total social and occupational impairment due to the psychiatric disorder, and the reported symptoms and associated impairment do not more nearly approximate the disability picture contemplated by a 100 percent rating.  Notably, the GAF score of 35 was assigned with consideration of a distinct organic brain syndrome that was determined to result in "most" of the impairment, particularly severe cognitive impairment.  

The record consistently documents that the Veteran was able to manage social functioning to correspond with a woman and get married.  Furthermore, although the record includes histories of passive suicidal ideation, the record documents histories and clinical findings that the Veteran poses at most minimal risk of self-harm and that there is no evidence of risk to others.  Additionally, the Veteran was able to provide his own history during the examinations and other medical treatment and he has been an active participant in this appeal, including providing testimony before the Board.  The record does not suggest any impairment in thought process, disorientation, or loss of contact with reality, and the record does not document grossly inappropriate behavior during the period under consideration.  Although the Veteran has functional impairment, there is no evidence of total impairment as contemplated by the higher rating.  Thus, the claim is denied.  


ORDER

Service connection for a liver disease is denied.  

Service connection for a low back disorder is denied.

A rating in excess of 70 percent for a psychiatric disability is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


